Exhibit 10.2


EXECUTION VERSION


SEPARATION AGREEMENT AND GENERAL RELEASE    
Perrigo Management Company (the “Company”) and Uwe Roehrhoff (“Employee”) agree
that this Separation Agreement and General Release (“Agreement”) sets forth
their complete agreement and understanding regarding the termination of
Employee’s employment with Company. Capitalized terms not otherwise defined
herein shall have the meaning ascribed to them in the Employment Agreement by
and between the Company and Employee, dated as of May 7, 2018 (the “Employment
Agreement”)
1.Date of Termination. Employee’s employment with the Company terminated
effective October 8, 2018 (the “Date of Termination”). The Company will provide
Employee with the Accrued Obligations, as described in Section 5(a)(i) of the
Employment Agreement less, in each case all applicable withholdings. In
addition, the Company will pay Employee all tax equalization, tax gross up and
professional accounting firm fees, if any, to which Employee is entitled under
Section 3(f) of Employee’s Employment Agreement with Perrigo Pharma
International DAC effective January 15, 2018 (the “Irish Employment Agreement”),
which amounts shall be paid in accordance with Section 3(f) of the Irish
Employment Agreement.
2.Severance Benefits. Subject to the terms and conditions of this Agreement, the
execution of the General Release of Claims attached hereto as Exhibit A (the
“Release”) and the period during which it may be revoked having expired within
50 days following the Date of Termination, and Employee’s continued compliance
with restrictive covenants in the Employment Agreement referred to in Paragraph
5(a) hereof, the Company will provide Employee with the following amounts, which
are set forth in Section 5(a) of the Employment Agreement (together, the
“Severance Benefits”):
(a)    an amount equal to $3,375,000 (the sum of 1.5 multiplied by Employee’s
current Annual Base Salary ($1,000,000), plus Employee’s Target Annual Bonus
($1,250,000)), less applicable withholdings, payable in one lump sum cash
payment on the Company’s first regular payroll day following the Release
Effective Date;
(b)    a prorated portion of Employee’s Annual Bonus for the current fiscal
year, determined as set forth in the Employment Agreement based upon actual
levels of performance for the current fiscal year), less applicable
withholdings, payable in one lump sum cash payment on the date upon which the
Company otherwise pays annual bonuses earned during the current fiscal year to
other senior executives of the Company;
(c)    subject to Employee’s timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
continued COBRA coverage for Employee and and/or his eligible dependents at a
level equivalent to that which they were receiving immediately prior to the Date
of Termination, with the Company paying all premiums associated with such
coverage based on the Prevailing COBRA Rate, for the duration of the
Continuation Period, subject to Sections 5(a)(v)(A) and (B) of the Employment
Agreement;
(d)    six monthly payments payable on the first day of each of the first six
months following the Continuation Period, each in an amount equal to the
Prevailing COBRA Rate for the coverage Employee and his eligible covered
dependents which was in effect immediately prior to the expiration of the
Continuation


1





--------------------------------------------------------------------------------





Period; provided that in no event shall any such payments be made following the
date upon which Employee is eligible to receive health care benefits under a
plan or program of another employer;
(e)    accelerated vesting of 2,092 of the Sign-On RSUs (which amount is equal
to the product of the total number of shares of Perrigo Company plc common stock
subject to the Sign-On RSUs (5,721), multiplied by a fraction, the numerator of
which is the number of days (267) for which Employee has been actively employed
by the Company (or Perrigo Pharma International DAC, as applicable), and the
denominator of which is 730;
(f)    the grant on March 8, 2018 of a nonqualified stock option to purchase
72,149 ordinary shares (the “Option”) shall remain outstanding until November 7,
2020 with respect to 48,100 shares and continue to vest pursuant to the vesting
schedules as in effect on the Date of Termination (i.e., the option shall vest
with respect to 24,050 shares on each of March 8, 2019 and March 8, 2020, and
once vested may be exercised on or before November 7, 2020). For the avoidance
of doubt, the Option shall terminate as of the Termination Date with respect to
the 24,049 shares that were scheduled to vest on March 8, 2021 and the two
restricted stock unit awards made on March 8, 2018 in respect of 32,237 shares
and 14,895 shares shall terminate as of the Termination Date;
(g)    if applicable, reimbursement by the Company for any loss on the sale of
his residence in the Allegan Michigan Area in an amount equal to the excess (if
any) of Employee’s purchase price for such residence over the greater of (x) the
Appraised Value, and (y) the actual sale price of such residence; provided that
the sale of such residence must occur within 18 months following the Date of
Termination, unless such period is extended by mutual agreement of Employee and
the Company; and
(h)    to the extent not already paid or provided, or otherwise addressed above,
the Company shall timely pay or provide the Other Benefits.
3.No Other Compensation or Benefits Owing. Employee acknowledges that, except as
expressly provided in this Agreement, Employee will not receive any additional
compensation, severance, or benefits from the Company after the Date of
Termination. Employee further represents and affirms that Employee has been paid
and/or received all leave (paid or unpaid), vacation pay, compensation, wages,
bonuses, commissions, and/or benefits to which Employee may be entitled and that
no other leave (paid or unpaid), vacation pay, compensation, wages, bonuses,
commissions and/or benefits are due to Employee, except as provided for in this
Agreement. Employee also acknowledges that Employee has reported to the Company
any and all work-related injuries and unreimbursed expenses, if any, incurred
during Employee’s employment.
4.Release. In consideration of the payments described above, and the other
consideration being offered hereunder, the sufficiency and receipt of which
Employee hereby acknowledges, Employee agrees to execute the Release, attached
hereto as Exhibit A.




2





--------------------------------------------------------------------------------





5.Acknowledgements
(a)    Restrictive Covenants. Employee hereby acknowledges that he will continue
to be bound by the terms and conditions of the restrictive covenants of
nondisclosure of confidential information, invention and patent assignment,
non-solicitation, and non-disparagement provided in Sections 7(a), 7(b), 7(d),
7(e) and 7(f) of the Employment Agreement, each of which shall survive the
termination of Employee’s employment and shall be subject to the provisions of
Section 7(h) of the Employment Agreement.
(b)    Cooperation. Employee hereby acknowledges his agreement to cooperate with
the Company pursuant to Section 11(d) of the Employment Agreement.
6.Return of Company Property. Employee represents and warrants that Employee has
returned to the Company all of its property in Employee’s possession, custody or
control, including but not limited to all keys, access cards, computer equipment
and hardware (including but not limited to any laptop computers and personal
data assistants and the contents thereof, as well as any passwords or codes
needed to operate any such equipment or hardware), computer software and
programs, data, materials, papers, books, files, documents, records, and
policies. Employee agrees not to keep any originals or copies of any such
property or information in any form, and not to disclose their contents to
anyone not affiliated with the Company.
7.Confidentiality of Agreement. Except as may be specifically required by law,
Employee will not in any manner disclose or communicate any part of this
Agreement to any other person except Employee’s current spouse (if any),
Employee’s accountant or tax/financial advisor to the limited extent needed for
that person to prepare Employee’s tax returns, or Employee’s attorney. Before
any such authorized disclosure, Employee will inform each such person to whom
disclosure is to be made that every term of this Agreement is confidential and
obtain such person’s agreement to maintain the confidentiality of the entire
Agreement. Employee affirms that Employee has not done anything before signing
this Agreement that would violate this Paragraph.
8.Legal Fees. The Company will pay Employee’s legal counsel directly, upon
presentation of customary invoices, for the fees and expenses incurred by
Employee in connection with the preparation and negotiation of this Agreement
and the Exhibits hereto, up to a maximum of $25,000.
9.Miscellaneous.
(a)    Successors. This Agreement shall be binding upon, enforceable by and
inure to the benefit of Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devises and legatees, and the
Company and any successor(s) to all or substantially all of the business and/or
assets of the Company.
(b)    Severability. The provisions of this Agreement shall be severable such
that the invalidity of any provision shall not affect the validity of other
provisions; provided, however, that if a court or other binding authority holds
that any portion of this Agreement or the Release is illegal, void or
unenforceable, Employee agrees to promptly execute a release and agreement that
is legal and enforceable.


3





--------------------------------------------------------------------------------





(c)    Waiver. No claim or right arising out of a breach or default under this
Agreement can be discharged by a waiver of that claim or right unless the waiver
is in writing signed by the party hereto to be bound by such waiver. A waiver by
either party hereto of a breach or default by the other party of any provision
of this Agreement shall not be deemed a waiver of future compliance therewith
and such provision shall remain in full force and effect.
(d)    Non-admission/Inadmissibility. This Agreement does not constitute an
admission that the Company took any wrongful, unlawful, or harmful action, and
the Company specifically denies any wrongdoing. This Agreement is offered solely
to resolve fully all matters related to Employee’s employment with and
termination from the Company. This Agreement shall not be used as evidence in
any proceeding, except one alleging a breach of this Agreement.
(e)    Choice of Law and Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with Michigan law, without regard to its
principles of conflicts of laws. Employee and the Company hereby irrevocably
submit to the exclusive jurisdiction of the appropriate federal or state court
located in the State of Michigan. Employee agrees and consents to the personal
jurisdiction and venue of the federal or state courts of Michigan for resolution
of any disputes or litigation arising under or in connection with this Agreement
or any challenge to this Agreement and waives any objections or defenses to
personal jurisdiction or venue in any such proceeding before any such court.
(f)    Counterpart Execution. This Agreement may be executed in counterparts and
such counterparts when taken together shall constitute one agreement. Facsimile,
electronic (Adobe, Acrobat, etc.) and other copies or duplicates of this
Agreement are valid and enforceable as originals.
10.Entire Agreement. This Agreement represents the entire agreement and
understanding concerning Employee’s separation from the Company. In deciding to
sign this Agreement, Employee has not relied on any express or implied promise,
statement, or representation by the Company, whether oral or written, except as
set forth herein. Any amendment to this Agreement shall be made in writing and
signed by the parties hereto. This Agreement supersedes and replaces any and all
prior agreements, understandings, discussions, negotiations, or proposals
concerning the matters set forth herein; provided, however, that this Agreement
shall not negate or render unenforceable any of the provisions in the Employment
Agreement which survive Employee’s termination of employment pursuant to their
terms.
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Agreement as of the date written below.




4





--------------------------------------------------------------------------------





EMPLOYEE
 
PERRIGO MANAGEMENT COMPANY
 
 
 
 
 
 
 
 
 
 
/s/ Uwe Roehrhoff
 
 
/s/ Todd Kingma
Employee Signature
 
By:
Todd Kingma
 
 
 
 
 
UWE ROEHRHOFF
 
Title:
EVP, General Counsel and Secretary
 
 
 
 
 
 
 
 
 
 
Date:
10/9/2018
 
Date:
10/10/2018





5





--------------------------------------------------------------------------------







EXHIBIT A


GENERAL RELEASE OF CLAIMS
YOU SHOULD CONSULT WITH AN ATTORNEY BEFORE EXECUTING THIS RELEASE


THIS GENERAL RELEASE OF CLAIMS (this “Release”) is executed by Uwe Roehrhoff
(“Executive”) as of the date set forth on the signature page hereto.
1.    General Release and Waiver of Claims.
(a)    Release. In consideration of the payments and benefits afforded under the
employment agreement, dated as of May 7, 2018, by and between Perrigo Management
Company, a Michigan corporation (the “Company”) and Executive (the “Employment
Agreement”), and after consultation with counsel, Executive and each of
Executive’s respective heirs, executors, administrators, representatives,
agents, successors and assigns (collectively, the “Releasors”) hereby
irrevocably and unconditionally release and forever discharge the Company and
its subsidiaries and affiliates (including, but not limited to “Pharma” and
“Parent” (as such terms are defined in the Employment Agreement) and each of
their respective officers, employees, directors and agents (“Releasees”) from
any and all claims, actions, causes of action, rights, judgments, obligations,
damages, demands, accountings or liabilities of whatever kind or character
(collectively, “Claims”) that the Releasors may have arising out of Executive’s
employment relationship with and service as an employee, officer or director of
the Company and its subsidiaries and affiliates, and the termination of any such
relationship or service, in each case up to and including Executive’s date of
termination. Executive acknowledges that the foregoing sentence includes Claims
arising under Federal, state or local laws, statutes, orders or regulations that
relate to the employment relationship or prohibiting employment discrimination,
including Claims under Title VII of the Civil Rights Act of 1964; The Civil
Rights Act of 1991; Sections 1981 through 1988 of Title 42 of the United States
Code; the Employee Retirement Income Security Act of 1974; the Immigration
Reform and Control Act; the Sarbanes­Oxley Act of 2002; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act; the Equal Pay Act;
the Fair Credit Reporting Act; Occupational Safety and Health Act; state
equivalents of the foregoing statutes, including without limitation the Michigan
Elliott Larsen Civil Rights Act, the Michigan Persons with Disabilities Civil
Rights Act, and the Michigan Whistleblowers’ Protection Act; and any other
federal, state or local civil, human rights, bias, whistleblower,
discrimination, retaliation, compensation, employment, labor or other local,
state or federal law, regulation or ordinance. Notwithstanding anything
contained herein to the contrary, this Release specifically excludes and shall
not affect: (i) the obligations of the Company or its affiliates set forth in
the Employment Agreement and to be performed after the date hereof, including
without limitation under in Sections 5, 8 and 10 thereof, or under any other
benefit plan, agreement, arrangement or policy of the Company or its affiliates
that is applicable to Executive and that, in each case, by its terms, contains
obligations that are to be performed after the date hereof by the Company or its
affiliates; (ii) any indemnification or similar rights Executive has as a
current or former officer, director, employee or agent of the Company or its
affiliates, including, without limitation, any and all rights thereto under
applicable law, the bylaws or other governance documents or such entities, or
any rights with respect to coverage under any directors’ and officers’ insurance
policies and/or indemnification


6





--------------------------------------------------------------------------------





agreements; (iii) any Claim the Releasors may have as the holder or beneficial
owners of securities of the Company or its affiliates or other rights relating
to securities or equity awards in respect of the common stock of the Company or
its affiliates; (iv) rights to accrued but unpaid salary, paid time off,
vacation or other compensation due through the date of termination of
employment; (v) any unreimbursed business expenses; (vi) benefits or the right
to seek benefits under applicable workers’ compensation and/or unemployment
compensation statutes; and (vii) any Claims that may arise in the future from
events or actions occurring after Executive’s date of termination of employment
or that Executive may not by law release through an agreement such as this.
(b)    Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to Executive under the Employment Agreement, the Releasors
hereby unconditionally release and forever discharge the Releasees from any and
all Claims that the Releasors may have as of the date Executive signs this
Release arising under the Federal Age Discrimination in Employment Act of 1967,
as amended, and the applicable rules and regulations promulgated thereunder
(“ADEA”). By signing this Release, Executive hereby acknowledges and confirms
the following: (i) Executive was advised by the Company in connection with
Executive’s termination of employment to consult with an attorney of Executive’s
choice prior to signing this Release and to have such attorney explain to
Executive the terms of this Release, including, without limitation, the terms
relating to Executive’s release of claims arising under ADEA, and Executive has
in fact consulted with an attorney; (ii) Executive was given a period of not
fewer than twenty-one (21) calendar days to consider the terms of this Release
and to consult with an attorney of Executive’s choosing with respect thereto;
and (iii) Executive knowingly and voluntarily accepts the terms of this Release.
Executive also understands that Executive has seven (7) calendar days following
the date on which Executive signs this Release within which to revoke the
release contained in this Section 1(b), by providing the Company a written
notice of Executive’s revocation of the release and waiver contained in this
Section 1(b).
(c)    No Assignment. Executive represents and warrants that Executive has not
assigned any of the Claims being released under this Release.
2.    Proceedings. Executive has not filed, and agrees not to initiate or cause
to be initiated on Executive’s behalf, any complaint, charge, claim or
proceeding against the Releasees with respect to any Claims released under
Section 1(a) or (b) before any local, state or federal agency, court or other
body (each, individually, a “Proceeding”), and agrees not to participate
voluntarily in any Proceeding involving such Claims; provided, however, and
subject to the immediately following sentence, nothing set forth here in
intended to or shall interfere with Executive’s right to participate in a
Proceeding with any appropriate federal, state, or local government agency
enforcing discrimination laws, nor shall this Release prohibit Executive from
cooperating with any such agency in its investigation. Executive waives any
right Executive may have to benefit in any manner from any relief (whether
monetary or otherwise) arising out of any Proceeding involving such Claims.
Notwithstanding the foregoing, the term Proceeding shall not include any
complaint, charge, claim or proceeding with respect to the obligations of the
Company to Executive under the Employment Agreement or in respect of any other
matter described in the proviso to Section 1(a), and Executive retains all of
Executive’s rights in connection with the same.


7





--------------------------------------------------------------------------------





3.    Severability Clause. In the event any provision or part of this Release is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Release, will be inoperative.
4.    No Admission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the
Releasees.
5.    Governing Law and Venue. All matters affecting this Release, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the State of Michigan applicable to contracts
executed in and to be performed in that State.
6.    Counterparts. This Release may be executed in counterparts and each
counterpart will be deemed an original.
7.    Notices. All notices, requests, demands or other communications under this
Release shall be in writing and shall be deemed to have been duly given when
delivered in person or deposited in the United States mail, postage prepaid, by
registered or certified mail, return receipt requested, to the party to whom
such notice is being given as follows:
As to Executive:
Executive’s last address on the books and records of the Company
As to the Company:
Perrigo Management Company
515 Eastern Avenue
Allegan, Michigan 49010
Attention: General Counsel
Senior Vice President of Global Human Resources
With a copy to Parent:
Perrigo Company plc
Treasury Building
Lower Grand Canal Street
Dublin 2 Ireland
Attention: General Counsel
Any party may change his, her or its address or the name of the person to whose
attention the notice or other communication shall be directed from time to time
by serving notice thereof upon the other party as provided herein.
[Signature page follows]




8





--------------------------------------------------------------------------------






EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS RELEASE AND THAT EXECUTIVE
FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT EXECUTIVE HEREBY
EXECUTES THE SAME AND MAKES THIS RELEASE AND THE RELEASE PROVIDED FOR HEREIN
VOLUNTARILY AND OF EXECUTIVE’S OWN FREE WILL.
IN WITNESS WHEREOF, Executive has executed this Release on the date set forth
below.
/s/ Uwe Roehrhoff
Uwe Roehrhoff
 
 
Dated as of:
10/9/2018
 








